t c memo united_states tax_court nariman teymourian petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner davis g yee for respondent memorandum findings_of_fact and opinion haines judge respondent determined the following deficiencies and penalties in petitioner’s federal_income_tax year deficiency dollar_figure dollar_figure sec_6662 a penalty dollar_figure dollar_figure after concessions the issues for decision are whether petitioner received rental income of dollar_figure in and dollar_figure in years in issue whether amounts disbursed to or on behalf of petitioner by caspian consulting group inc caspian during the years in issue were properly characterized as loans or should be recharacterized as constructive dividends and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits to the extent admitted are incorporated herein by this reference at the time unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that he received the following capital_gain of dollar_figure in additional income of dollar_figure in from personal expenses charged by petitioner to caspian’s credit card and paid_by caspian and additional inoome of dollar_figure in from petitioner’s personal_use of the company aircraft in respondent’s notice_of_deficiency respondent determined that petitioner had received rental income of dollar_figure for and dollar_figure for however respondent subsequently conceded that this amount was the result of a computational error and asserted that petitioner received only dollar_figure in each year of filing the petition petitioner resided in atherton california petitioner has a doctoral degree in political science and master’s degrees in political science and nuclear defense policies petitioner does not have a finance or accounting background petitioner works in software development in petitioner and bradley k morrison mr morrison formed a partnership prism consulting group prism to develop software for the health care industry on date petitioner and mr morrison organized caspian incorporated under the laws of the state of california by the end of petitioner and mr morrison transferred their partnership interests in prism to caspian in exchange for all of caspian’s stock during and prism’s business operations were taken over by caspian during the years in issue petitioner owned percent of caspian’s stock and served as the chief_executive_officer and president on the board_of directors mr morrison owned the remaining percent and served as chief technologist and secretary and treasurer on the board_of directors petitioner and mr morrison were the sole members of the board_of directors during the years in issue caspian hired cameron rolling to handle its accounting and tax matters craig rolling mr rolling was part owner of cameron rolling he received his b a in business administration a master’s degree in taxation and has been a certified_public_accountant c p a for years mr rolling personally prepared petitioner’s and caspian’s tax returns for the years in issue and he also provided general advice to petitioner and caspian on tax_accounting and other financial matters during petitioner applied for a residential_loan in connection with that loan petitioner and his wife gail s ferrando-teymourian ms ferrando-teymourian signed a uniform residential_loan application loan application the loan application was not personally filled out by petitioner but instead was prepared by reza zargari of gateway residential funding on the loan application under vi assets and liabilities schedule of real_estate owned petitioner reported that he had net rental loss of dollar_figure from property located pincite grand street4 in redwood city california redwood city house and net rental income of dollar_figure from property located pincite granville in los angeles california los angeles condominium at the time the loan application was filled out petitioner’s primary residence was the redwood city house and petitioner’s parents lived in the los angeles condominium on the loan application due to a typographical error grand street appears grant street during caspian made the following disbursements to petitioner dollar_figure dollar_figure ____________________________________ total disbursements for dollar_figure these disbursements were identified on caspian’s books as employee advances at the end of the advances were converted to notes on caspian’s books petitioner used these funds in connection with the purchase of a new home petitioner and ms ferrando-teymourian jointly filed a federal individual_income_tax_return for reporting dollar_figure of adjusted_gross_income and dollar_figure of taxable_income they did not report the disbursements received from caspian as income nor did they report rental income during caspian made the following disbursements to or on behalf of petitioner bill check credit card charges transfer credit card charges transfer credit card charges bills dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ms ferrando-teymourian has a separate suit pending in this court docket no and is not a party to the present case dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure __________________________________________________ total disbursements for dollar_figure check check bill transfer transfer check bill check transfer bill credit card charges check transfer credit card charges bill check credit card charges transfer bill transfer transfer bill check credit cards charges bill these disbursements were identified on caspian’s books as officer’s rec - nt at the end of the advances were converted to notes on caspian’s books on date petitioner used voluntary payroll deductions to reimburse caspian dollar_figure of this amount dollar_figure represented payment of interest and dollar_figure represented repayment of the disbursements caspian reported interest_income on its tax_return reflecting petitioner’s payment of interest petitioner and ms ferrando-teymourian jointly filed a federal individual_income_tax_return for reporting dollar_figure of adjusted_gross_income and dollar_figure of taxable_income they did not report the disbursements made by caspian as income nor did they report rental income during the years in issue caspian made no formal declaration or payment of a dividend petitioner and caspian did not execute formal loan instruments with respect to the amounts disbursed to or paid on behalf of petitioner in the fall of respondent’s examining agent roseann kacheris ms kacheris began investigating caspian’s corporate tax returns for and during the course of her investigation she also examined petitioner’s individual income_tax returns for the years in issue on date respondent issued petitioner a notice_of_deficiency for and in the notice respondent made the following increases to petitioner’s taxable_income amount of increase type of adjustment capital_gain itemized_deductions exemptions rental income dividends ____________________________________________ total adjustments for dollar_figure big_number big_number big_number big_number dollar_figure type of adjustment itemized_deductions rental income dividends ____________________________________________ total adjustments for dollar_figure big_number big_number amount of increase dollar_figure respondent increased petitioner’s tax_liability by dollar_figure and dollar_figure and imposed sec_6662 penalties of dollar_figure and dollar_figure for and respectively on date petitioner filed his petition with the court alleging that he did not receive rental income that respondent improperly recharacterized the loans as constructive dividends and that he was not liable for the sec_6662 accuracy-related_penalties as set forth in respondent’s notice_of_deficiency opinion a petitioner did not have unreported rental income respondent determined that petitioner received but failed to report rental income in the amounts of dollar_figure in and dollar_figure in petitioner bears the burden_of_proof to show that respondent erred in making this determination rule a on the residential_loan application petitioner reported net rental income of dollar_figure from his los angeles condominium ms kacheris respondent’s examining agent testified that her sole reason for determining that petitioner received rental income of dollar_figure in and dollar_figure in was from statements made by petitioner on the loan application however petitioner credibly testified that when mr zargari was preparing the loan application petitioner believed the loan application was asking for the net rental value or the amount petitioner would have received had he rented out the property in addition petitioner credibly testified that his parents were living in the los angeles condominium he did not charge his parents rent and he did not receive any rent respondent argues that we do not have to accept petitioner’s self-serving testimony citing 121_tc_308 in mendes the taxpayer was contesting a 10-percent additional tax on an early distribution from a qualified_retirement_plan imposed under sec_72 id pincite the taxpayer argued that a bank had previously withheld the percent additional tax but offered no documentation to verify his testimony id the court held that it did not have to rely on the taxpayer’s self-serving testimony when he failed to present other evidence that the 10-percent additional tax was previously withheld unlike the taxpayer in mendes petitioner is asserting that he never received income we recognize the inherent difficulty in proving a negative and because we find petitioner’s testimony to be credible and his explanation of the loan application persuasive we accept petitioner’s testimony given petitioner’s credible and persuasive explanation of the loan application we find that peitioner has met his burden_of_proof based on the above we hold that petitioner did not receive rental income during the years in issue and is thus not liable for any income_tax deficiencies relating to rental income b respondent improperly recharacterized petitioner’s loans as constructive dividends respondent determined that disbursements made by caspian to and on behalf of petitioner during the years in issue were constructive dividends and not loans the resolution of this issue does not depend on which party bears the burden_of_proof on the basis of the evidence in the record we hold that the amounts disbursed to petitioner were loans whether a corporation’s disbursements to an employee- shareholder are loans or constructive dividends depends on whether at the time of the disbursements the employee- shareholder intended to repay the amounts received and the corporation intended to require payment 85_tc_1005 56_tc_1324 affd without published opinion 496_f2d_876 5th cir 56_tc_556 affd without published opinion 474_f2d_1338 3d cir if repayment was intended at the time of disbursement the amounts are generally considered loans miele v commissioner supra pincite on the other hand if no repayment was intended the amounts are to be considered constructive dividends id this determination depends on all the facts and circumstances surrounding the transactions 322_f2d_956 9th cir affg tcmemo_1962_6 j a tobin constr co v commissioner supra pincite miele v commissioner supra pincite 29_tc_1193 affd 271_f2d_267 5th cir when an employee-shareholder is in substantial control of the corporation such control invites special scrutiny roschuni v commissioner supra pincite mere declarations by an employee- shareholder that he intended a transaction to constitute a loan are insufficient if the transaction fails to meet more reliable indicia of debt j a tobin constr co v commissioner supra pincite in making the necessary factual determination courts have looked to a number of objective factors including w hether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted themselves as if the transaction were a loan 204_f3d_1228 9th cir affg tcmemo_1998_121 see also j a tobin construction co v commissioner supra pincite no single factor is controlling and the transaction must be examined as a whole welch v commissioner supra pincite we address each of these factors in turn petitioner’s promise to pay was not evidenced by a note the absence of a note or other loan documentation is indicative of a constructive_dividend miele v commissioner supra pincite see also roschuni v commissioner supra pincite2 jones v commissioner tcmemo_1997_400 affd without published opinion 177_f3d_982 11th cir weigel v commissioner tcmemo_1996_485 however loans without documentation are not uncommon between a shareholder and a closely_held_corporation and such documentation is not a prerequisite to finding that a loan exists miele v commissioner supra pincite weigel v commissioner supra petitioner stipulated that he did not execute formal loan documents with respect to the disbursements made by caspian during the years in issue while this factor alone is not determinative it weighs in favor of finding a constructive_dividend petitioner paid dollar_figure in interest the payment of interest indicates the existence of a loan 962_f2d_1077 1st cir affg tcmemo_1990_636 see also roschuni v commissioner supra pincite2 jones v commissioner supra at trial mr rolling testified that an interest rate of percent was charged on the other hand petitioner testified that he was uncertain as to the percentage but he believed the an interest rate was prime plus one respondent argues that the contradictory testimony of mr rolling and petitioner casts doubt on whether interest was charged however petitioner mr rolling and mr morrison all credibly testified that they knew interest was being charged in addition petitioner paid dollar_figure in interest on date while there may have been some confusion as to the rate of interest the stated intent of the parties and the actual payment of interest weighs in favor of finding a loan there was no fixed schedule for repayment the lack of a fixed schedule for repayment is indicative of a constructive_dividend see crowley v commissioner supra roschuni v commissioner supra pincite jones v commissioner supra petitioner testified at trial that there was no fixed schedule for repayment this factor weighs in favor of finding a constructive_dividend no collateral secured repayment of the loan the lack of collateral pledged to secure repayment is indicative of a constructive_dividend see crowley v commissioner supra pincite roschuni v commissioner supra pincite2 jones v commissioner supra petitioner testified that he was not asked to provide collateral but he understood his shares of caspian would secure repayment under california state law a creditor can acquire an enforceable security_interest in collateral by having the debtor sign a security_agreement and deliver the certificated security to the secured party cal com code secs b west the record is devoid of any evidence that petitioner signed a security_agreement or delivered his caspian stock to caspian therefore we find that there was no collateral including the caspian stock pledged to secure repayment this factor weighs in favor of finding a constructive_dividend petitioner made repayments of dollar_figure repayments of the amounts disbursed indicate the existence of a loan crowley v commissioner supra pincite see also miele v commissioner supra pincite roschuni v commissioner supra pincite weigel v commissioner supra however to be persuasive the amounts of repayments in comparison to the amounts owed must be substantial and not merely nominal miele v commissioner supra pincite during the years in issue caspian made disbursements to or on behalf of petitioner in amounts totaling dollar_figure caspian reflected the disbursements on its books as either advances officer’s receivables or notes on date petitioner repaid a total of dollar_figure of which dollar_figure was applied to reduce the balance of the notes receivable accounts petitioner’s repayment of slightly more than percent of the total disbursements was substantial and not merely nominal this factor weighs in favor of finding a loan petitioner had a reasonable prospect of repayment a reasonable prospect of repayment indicates the existence of a loan see 204_f3d_1228 9th cir a taxpayer’s insolvency or financial difficulty casts doubt on the ability to repay and thus on the characterization of a disbursement as a loan see id petitioner and his wife reported adjusted_gross_income of dollar_figure and dollar_figure for and respectively on date petitioner repaid dollar_figure leaving dollar_figure outstanding given petitioner’s income and history of repayment petitioner had a reasonable prospect of repaying the remainder of the disbursements this factor weighs in favor of finding a loan the parties involved treated the disbursements as loans the conduct of the parties may indicate the existence of a loan morrison v commissioner tcmemo_2005_53 see welch v commissioner supra pincite 25_tc_387 petitioner credibly testified that at the time the disbursements were made he intended the disbursements to be loans he believed that interest would be charged and he understood that he would have to repay the amounts disbursed during petitioner paid dollar_figure in interest and repaid dollar_figure of the disbursements mr morrison the minority shareholder of caspian credibly testified that he understood the amounts disbursed to petitioner were loans and he expected petitioner to repay the loans together with interest in addition caspian reported petitioner’s dollar_figure payment as interest_income on its income_tax return caspian treated the disbursements to petitioner as notes receivable indicating caspian’s expectation that the amounts would be repaid the behavior of the parties weighs heavily in favor of finding a loan summary while three of the seven factors weigh in favor of finding a constructive_dividend we find those factors to be less persuasive in the present case in transactions between shareholders and closely held corporations formalities are often not followed a lack of formality does not preclude treatment of disbursements as loans see miele v commissioner supra pincite- the absence of a note does not outweigh the behavior of petitioner or caspian in treating the disbursements as loans in addition the fact that petitioner paid back a substantial portion of the disbursements indicates that the lack of collateral and the lack of a set repayment schedule did not diminish his intent to repay petitioner and mr morrison understood the amounts disbursed to be loans petitioner acted in a manner consistent with the existence of a loan as demonstrated by his payment of interest and substantial repayment of a portion of the amounts disbursed due to his salary and his history of repayment petitioner had a reasonable prospect of repaying the disbursements in full based on the evidence in the record we hold that the amounts disbursed to petitioner during the years in issue were loans c petitioner is not liable for sec_6662 accuracy-related_penalties respondent assessed sec_6662 penalties of dollar_figure and dollar_figure against petitioner for and this finding does not include the following amounts conceded by petitioner capital_gain of dollar_figure received in and additional income of dollar_figure and dollar_figure received in and respectively respectively petitioner contests these penalties arguing that there was no underpayment_of_tax or in the alternative petitioner had reasonable_cause for his underpayment of taxes sec_6662 imposes an accuracy-related_penalty of percent of the underpayment_of_tax attributable to negligence or disregard of the rules or regulations or attributable to a substantial_understatement_of_income_tax sec_6662 b and however no penalty will be imposed if the taxpayer had reasonable_cause for the underpayment_of_tax and the taxpayer acted in good_faith sec_6664 sec_1_6662-3 sec_1 a income_tax regs the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 however the taxpayer must show that he had reasonable_cause and acted in good_faith rule a petitioner conceded that he received but did not report long-term_capital_gain of dollar_figure additional income of dollar_figure in and additional income of dollar_figure in we negligence is defined as the failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax for any year if the amount of understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 do not need to reach the issues of whether the resulting underpayments were substantial or were due to negligence because we find petitioner had reasonable_cause and acted in good_faith a taxpayer’s reliance on the advice of a professional as to the tax treatment of certain items does not automatically constitute reasonable_cause 115_tc_43 affd 299_f2d_221 3d cir see sec_1_6664-4 income_tax regs for a taxpayer to reasonably rely on the advice of a professional the taxpayer must show the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates v commissioner supra pincite mr rolling has a b a in business administration and a master’s degree in taxation he is a licensed c p a and has been practicing for more than years during the years in issue mr rolling prepared tax returns for petitioner and caspian and served as a general consultant to both on tax- related issues throughout the course of mr rolling’s testimony we found him to be a competent professional who had sufficient expertise to justify petitioner’s reliance based upon the testimony of petitioner and mr rolling regarding the amounts of income not reported but eventually conceded by petitioner the characterization of those amounts was open to reasonable doubt at the time petitioner filed his returns based upon mr rolling’s testimony and on other evidence submitted we find that mr rolling was provided with necessary and accurate information by both petitioner and caspian finally based upon petitioner’s credible testimony we find that petitioner relied on mr rolling for the preparation of his tax returns during the years in issue and that petitioner’s reliance was in good_faith for the foregoing reasons we conclude that petitioner reasonably and in good_faith relied on the advice of a competent professional and we hold that petitioner is not liable for the sec_6662 penalties conclusion we hold that petitioner did not receive rental income during the years in issue and is thus not liable for any income_tax deficiencies relating to rental income we further hold that disbursements made by caspian to and on behalf of petitioner were loans and not constructive dividends finally we hold that petitioner is not liable for accuracy-related_penalties in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
